Case 2:12-cr-06036-EFS   ECF No. 182   filed 05/25/21   PageID.585 Page 1 of 2


                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



                                                               May 25, 2021
                                                                   SEAN F. MCAVOY, CLERK
Case 2:12-cr-06036-EFS   ECF No. 182   filed 05/25/21   PageID.586 Page 2 of 2
